Title: To John Adams from Hannah Adams, 27 August 1800
From: Adams, Hannah
To: Adams, John



Sir,
Medfield August 27 1800.

Impressed with a sense of your condescension, I again presume to prefix your name to this work, with an ardent wish, that the present additions may render it more worthy your approbation—
Secluded in the shades of retirement, I was sensible of the important services you had rendered your country, and highly venerated and admired your character, I now feel peculiarly grateful for having been admitted to the honor of a personal acquaintance, which has given me a striking view of the union of intellectual and moral excellence, placed in a station where genius and virtue are eminently conspicuous.
May your important life be long preserved, a blessing to your country; and may a grateful people fully appreciate your virtues and talents, while you enjoy the sublime gratification of seeing your disinterested exertions crowned with success, in the increasing happiness and respectability of the American republic.
I am with profound respect / Sir, / Your much obliged / and very humble servant
Hannah Adams